DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/04/2022 is being considered by the examiner.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities: 
Claim 11. The system according to claim 1, wherien the instructions further comprise instructions for: generating a video based on the information from the camera; annotating the video with information from the plurality of sensors; and storing the video in a database (Emphasis added).
Claim 18. The method according to claim 17, wherein determining the state or the drilling rig or its asociated equipment comprises determining a plurlaity of states of the drilling rig or the associated equipment (Emphasis added).
Both claims 11 and 18 consists on minor spelling errors as shown by the added emphasis above.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-23, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Millheim (US 4794534, hereinafter “Millheim”) in view of Shafer et al. (US 20120173218 A1, hereinafter “Shafer”).

Regarding claim 1. Millheim teaches a rig state estimation system (abstract and column 3 lines 3-16), the system comprising: 
at least one processor (column 2 lines 8-25; “… various analytical devices have been developed to simulate the effects of a certain drilling action. These devices are commonly programmable digital computers with simulation or modeling software programs, as is well known. …”); 
a memory coupled to the processor (column 5 lines 53; Figure 4), wherein the memory comprises a plurality of instructions executable by the processor for: 
receiving information from a plurality of sensors associated with a drilling rig and associated equipment during drilling of a well by the drilling rig  (column 2 lines 8-25, column 6 lines 1-4 and column 8 lines 1-9; Figure 5; wherein sensors providing data of the well site, the data being used for simulating future drilling actions, the sensors such as microphone being connected to the controller 36 which is implemented with a computer); 
receiving information from a camera configured to obtain visual images of a portion of the drilling rig or the associated equipment during drilling of the well (column 2 lines 8-25, column 3 lines 17-22, column 5 lines 4-31 and column 7 lines 64-68; Figure 5; camera 34 , at least one camera, being connected ,operably connected, with and controlled by the controller 36 which is implemented with a computer, at least one processor, simulating future actions of the drilling operation, cameras 34 collecting visual information as real time drilling data for depositing into a database, simulating future drilling actions, the simulation being implemented with digital computers; and column 4 lines 23-42; Figures 2A and 2B; “... In the flow chart (FIGS. 2A and 2B), the drilling plan is implemented at the drill site, in a manner well known in the industry. In this particular case though, signals representing different drilling parameters, such as bit RPM, weight-on-bit (WOB), and the like, as well as audio and visual information is provided on a real time basis to a monitoring facility, as will be described in more detail herein below. At the monitoring facility, the drilling data and the drilling activities are continuously monitored by at least one resident expert. …”).
Millheim failed to disclose determining, responsive to the information from the plurality of sensors and the information from the camera, a state of the drilling rig or its associated.
Shafer, however, in the same field of endeavor, shows determining, responsive to the information from the plurality of sensors and the information from the camera, a state of the drilling rig or its associated equipment (Figures 6-9 and 4; 0033, 0036-0051 and 0033; “[0033] In FIG. 4, drilling drives 410 may represent equipment for powering the drill bit using either variable speed drives and/or variable frequency drives. Riser tensioning 412 may represent equipment for controlling a tension of the catenary riser in a desired manner. Drill floor 414 may represent various drilling equipment around the drilling derrick, including a riser catwalk, a floor monkey, a pipe handler, draw works, guide arms, a top drive, power slips, a rotary table, trolleys, tongs, a stand building, and finger boards, among others (see also FIG. 6). Video monitoring 416 may represent closed-circuit television monitoring of video cameras on the drilling rig as well as video feeds from subsea cameras. … ”, “[0044] From ready state 706, when the drilling rig is activated and in control of an operator, in use state 708 is reached by forward action 722-3. When the operator deactivates the drilling rig, in use state 708 may transition back to ready state 706 by reverse action 724-6. The remaining operational states may be concurrently active with in use state 708, even though one particular state may be currently active. When an alarm is detected, forward action 722-8 results in alarm state 720 being activated, while reverse action 724-5 may represent clearing of a previous alarm and return to in use state 708 (or simply deactivation of alarm state 720). When alarm state 720 is reached due to equipment failure, fault action 726-4 may lead from alarm state 720 to failure state 718 and result in deactivation of any other active states. As shown in state model 700, manual and batch operation may be performed from in use state 708, as will now be described in further detail.”, “[0045] In FIG. 7, from in use state 708, forward action 722-4 may activate operator control state 710, which represents manual control of the drilling rig by the operator. In operator control state 710, the operator may be permitted to perform various actions and directly control drilling rig equipment. Operator control state 710 may be terminated by reverse action 724-2 in a controlled manner or by fault action 726-1 when an equipment failure occurs. Also from in use state 708, forward action 722-5 may activate batch lock state 712, which represents batch operation of the drilling rig, in which sequences of operations (i.e., batches) may be initiated in full automatic or semi-automatic manner. The operations specified in the batch may correspond to manual operations performed by the operator in operator control state 710. In batch lock state 712, the drilling rig may be prepared for automatic operations, while manual controls may be deactivated. Batch lock state 712 may remain active during batch operations. …”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine determining a plurality of states of the drilling rig or the associated equipment of Shafer in the system of Millheim in order to correctly interpreting the visual data captured, and in order to learn more about the formations, the valuable drilling assets, and identifies uncommon events and improving rig operations based rig state detection.


Regarding claim 2. Shafer shows the system according to claim 1, wherein the instructions further comprise instructions for: 
responsive to the determining of the state of the drilling rig or the associated equipment, determining an appropriate rig control action and sending a control signal to implement the drilling rig control action (0032, 0034, 0035; Figures 2 and 4; “[0032] … Shown centrally coupled to other elements, SCADA/control logic 204 represents a main controller for the drilling rig and may generate SCADA control signals 214 to interface with the exemplary elements shown in drilling rig control system 400 (see also FIG. 2). …”, “[0035] In FIG. 5, mud pumps 520 may represent equipment for pumping drilling mud into the wellbore and may generate control signals and sensor interfaces using PLC 510-2. Catwalks 522 may represent equipment for positioning ramps and platforms for providing drill string tools to and from the drilling floor and may generate control signals and sensor interfaces using PLC 510-3. Top drive 524 may represent equipment for providing rotation and circulation at the top of the drill string and may generate control signals and sensor interfaces using PLC 510-4. Pipe handling 526 may represent equipment for managing drill pipe supply and may generate control signals and sensor interfaces using PLC 510-5. Crane 528 may represent equipment for controlling overhead lifting machines and gantries and may generate control signals and sensor interfaces using PLC 510-6. …”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine determining a plurality of states of the drilling rig or the associated equipment of Shafer in the system of Millheim in order to correctly interpreting the visual data captured, and in order to learn more about the formations, the valuable drilling assets, and identifies uncommon events, thus presenting information about events to an end-user, and improving rig operations based rig state detection.
Regarding claim 3. Millheim shows the system according to claim 1, wherein the system further comprises a plurality of cameras, each coupled to the processor and each configured to obtain visual images of a portion of the drilling rig or associated equipment, and wherein the instructions comprise instructions for receiving information from the plurality of cameras (column 7 lines 64- column 8 line 4; Figure 5; “The engineers at the monitoring facility 14 have a more thorough understanding of what is actually occurring at the well site because a plurality of cameras 34 are stationed around the well site. Such cameras 34 can be controlled from the well site or remotely from the monitoring facility 14 through a two-way video control unit 35, then through a full motion video or a freeze frame video controller 36, which connects to the multiplexer 31.”).


Regarding claims 4 and 5. Shafer shows the system according to claim 1, wherein the state of the drilling rig or its associated equipment comprises at least one of a drilling state, a pulling out of hole state, an out of hole state, a running into hole state, an adding barite state, an emptying pits state, a pumps on state, or a roughneck engaged state, wherein the instructions further comprise instructions for determining a plurality of states of the drilling rig or the associated equipment (0032-0034; Figures 4, 5, 2 and 6; “[0033] In FIG. 4, drilling drives 410 may represent equipment for powering the drill bit using either variable speed drives and/or variable frequency drives. Riser tensioning 412 may represent equipment for controlling a tension of the catenary riser in a desired manner. Drill floor 414 may represent various drilling equipment around the drilling derrick, including a riser catwalk, a floor monkey, a pipe handler, draw works, guide arms, a top drive, power slips, a rotary table, trolleys, tongs, a stand building, and finger boards, among others (see also FIG. 6). Video monitoring 416 may represent closed-circuit television monitoring of video cameras on the drilling rig as well as video feeds from subsea cameras. Bulk solids control 418 may represent equipment for adding/removing solids to/from drilling mud and other drilling fluids, such as cement. Cement control 420 may represent equipment for mixing, storing and pumping down hole cement, which may comprise various specialized formulations. Mud control 422 may represent equipment for mixing, storing and pumping drilling mud. Drilling control 424 may represent equipment for controlling and switching drilling machinery. Safety and automation 430 may represent equipment for handling anchors, load and stability, including dynamic positioning systems that may include gyroscopes, positioning sensors, etc. Power management 434 may represent equipment for power generation, power distribution, and emergency/backup power supplies. Communication 432 may represent equipment for telecommunications and computer networking, including wireless communication links that may be terrestrial or extra-terrestrial (e.g., satellite links). Catenary riser 426 may represent equipment associated with the drill string between the drilling rig and the ocean floor. Blowout preventer 428 may represent equipment for securing the wellhead at the ocean floor in case of loss of control of material flowing through the well”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine determining a plurality of states of the drilling rig or the associated equipment of Shafer in the system of Millheim in order to correctly interpreting the visual data captured, and in order to learn more about the formations, the valuable drilling assets, and identifies uncommon events and improving rig operations based rig state detection.
Regarding claim 6. Millheim shows the system according to claim 1, wherein the instructions further comprise instructions for: 
responsive to the determining of the state of the drilling rig or the associated equipment, sending a control signal to a control system to cause or inhibit at least one activity of the drilling rig or the equipment (column 6 lines 1-13, column 7 lines 9-13 and column 8 lines 1-9; “The data entering the monitoring facility 20 comes from either the sensors on the well site or from the engineering representatives at the well site manually entering certain data. The manually entered data can be in a form format. For example, the forms that are to be completed by the engineering personnel include the daily drilling wire, drill string composition, bit grade, casing, tubing and equipment tally, cementing, well site inventory, weekly well costs, engineering notebook, the material balance, rig equipment status, and the like. Well site personnel are capable of initiating the entry of this data using a computer terminal at the well site in the remote operations facility.”, usually generated record being under control of the controller 36).


Regarding claim 7. Millheim teaches the system according to claim 1, wherein the instructions further comprise instructions for: 
responsive to the determining of the state of the drilling rig or the associated equipment, generating an alert (column 10 lines 44-58; “In the event that a malfunction or a variance in the drilling plan occurs, then alarms or notices can be initiated. For example, alarms will sound if changes occur in pit volume, pit gain, pit loss, total gas content, torque variance, hook load variance, drilling break, tripping speed too fast, trip tank volume, and sulfides level. In the event that drilling or other operations at the well site are not proceeding as desired, then the engineer can be in immediate communication visually (face to face) and graphically, as well as audially with the monitoring facility to help make corrections. If the drilling cannot be proceeded as planned because of an equipment failure, encountering different lithologies or the like, then some change in the drilling action must be chosen.”, wherein an alarm or notices being initiated if a malfunction occurs. ). (please also see Shafer: 0044-0045; Figure 7).

Regarding claim 8. Millheim teaches the system according to claim 1, wherein the instructions further comprise instructions for: 
responsive to the determining of the state of the drilling rig or the associated equipment, generating a report comprising the state of the drilling rig or the associated equipment (column 10 lines 26-43; “Now that the system has been described in detail, a more thorough understanding of the utilization and novelty of the present invention can be had. After the well plan has been developed, most of the controllable drilling equipment and operational parameters are specified. For example, decisions are made on what bit to run, what bit jets to use and what flow rates to use. Once the drilling operation has commenced, the decisions effecting the drilling operation of the well are made at the well site by the engineer. During the drilling operation, the drilling data is sent on a real time basis to the database 26 at the monitoring facility 14 and the audio, visual and other graphical data is separated out upon receipt and displayed for monitoring purposes at the monitoring facility 14. At the monitoring facility 14, the engineers can very closely monitor the well and can help make decisions.”),  (please also see Shafer: 0030; Figure 7).
Regarding claim 9. Millheim teaches the system according to claim 1, wherein the instructions further comprise instructions for: 
responsive to the determining of the state of the drilling rig or the associated equipment, forming a database with historical data of the state of the drilling rig or the associated equipment (column 3 lines 1-16 and column 4 lines 35-40; wherein a database connecting and supporting simulation by computers, the saved drilling data being compared to what is expected from the drilling plan).


Regarding claims 12-16. Claims 12-16 has limitations similar to those treated in the rejection to claims 1-3 and 8, however, claims 12-16 further recites a computer vision system for estimating rig state of a drilling rig or associated equipment. Shafer further shows the computer vision system for estimating rig state of a drilling rig or associated equipment (0025, 0043 and 0045; Figures 3 and 7; “[0025] In the embodiment depicted in FIG. 3, test system controller 226 includes processor 302 coupled via shared bus 301 to storage media collectively identified as memory media 310. … Machine readable knowledge bases, such as drilling rig test system knowledge base 306, store knowledge in a computer readable form for the purpose of automated deductive reasoning …”, “[0043] In FIG. 7, a start state is represented by idle state 702, from which all other states originate. During idle state 702, it may be assumed that the drilling rig is not operational and may further be powered down, either partially or wholly. … From idle state 702, forward action 722-1 may be taken to reach initialize state 704, during which elements in the drilling rig may be prepared for operation, for example, as an automated start-up sequence. After initialize state 704 has been successfully completed, ready state 706 is attained via forward action 722-2. When initialize state 704 is not successfully completed, ready state 706 may provide an indication of why initialize state 704 was not completed and then return to idle state 702 via reverse action 724-7.”, “[0045] In FIG. 7, from in use state 708, forward action 722-4 may activate operator control state 710, which represents manual control of the drilling rig by the operator. In operator control state 710, the operator may be permitted to perform various actions and directly control drilling rig equipment. … Batch lock state 712 may remain active during batch operations. From batch lock state 712, forward action 722-6 may activate batch auto state 714, during which an automated batch operation may be executed and then return to batch lock state 712 via return action 724-1. …”). 
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine computer vision system for estimating rig state of a drilling rig or associated equipment of Shafer in the system of Millheim to have the automated interpretation in order to improve safety, reduce costs and improve efficiency as well as to learn more about the formations, the valuable drilling assets, and identifies uncommon events and improving rig operations based rig state detection.


Regarding claim 17. Method claim 17 is drawn to the method of using the corresponding system claimed in claims 1 and 2. Therefore method claim 17 corresponds to system claims 1 and 2 is rejected for same reasons of obviousness as used above.
Regarding claim 18. Method claim 18 is drawn to the method of using the corresponding system claimed in claim 5. Therefore method claim 18 corresponds to system claim 5 is rejected for same reasons of obviousness as used above.

Regarding claim 19. Method claim 19 is drawn to the method of using the corresponding system claimed in claim 4. Therefore method claim 19 corresponds to system claim 4 is rejected for same reasons of obviousness as used above.

Regarding claims 20-23. Method claims 20-23 is drawn to the method of using the corresponding system claimed in claims 6-9. Therefore method claims 20-23 correspond to system claims 6-9 are rejected for same reasons of obviousness as used above.

Regarding claim 26. A non-transient computer readable medium claim 26 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claims 1 and 2. Therefore, non-transitory computer-readable storage medium claim 26 corresponds to the system claims 1-2, and is rejected for the same reasons of obviousness as used above.

Regarding claim 29. The non-transient computer readable medium claim 29 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claim 5. Therefore, non-transitory computer-readable storage medium claim 29 corresponds to the system claim 5, and is rejected for the same reasons of obviousness as used above.

Regarding claim 30. The non-transient computer readable medium of claim 30 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claims 8 and 9. Therefore, non-transitory computer-readable storage medium claim 30 corresponds to the system claims 8 and 9, and is rejected for the same reasons of obviousness as used above.




Claims 10, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Millheim in view of Shafer as applied to claims 1 and 17 above, and in view of Cullick et al. (US 6549879 B1, hereinafter “Cullick”).

Regarding claim 10. Millheim in view of Shafer disclosed the system according to the system according to claim 1, but failed to disclose wherein the instructions further comprise instructions for: 
assigning a plurality of rig states a group of binary variables, wherein each rig state of the plurality of rig states comprises an associated binary variable, and wherein the grouped binary variables are mutually exclusive; and 
updating one of the binary variables based on the determined state of the drilling rig being the associated rig state of the plurality of rig states.
However, Cullick, in the same field of endeavor, shows the system further comprise instructions wherein the instructions further comprise instructions for: 
assigning a plurality of rig states a group of binary variables, wherein each rig state of the plurality of rig states comprises an associated binary variable, and wherein the grouped binary variables are mutually exclusive (Column 9 lines 22-30, column 11 line 60 – column 12 line 7); and 
updating one of the binary variables based on the determined state of the drilling rig being the associated rig state of the plurality of rig states (Column 9 lines 22-30, column 11 line 60 – column 12 line 7; “… Let a set I, {1, 2, . . . , N} denote all potential well locations, and let indices i, j.epsilon.I. Let a binary variable Y.sub.i.epsilon.{0, 1} denote the existence/non-existence of a well site, and let Q.sub.i be its associated reservoir "quality" value. Associated with each well site is a known cost for drilling and completion, C.sub.i.”, “The above set of equations ensure that if a well is completed in a geobody, i.e., if any of the binary variables, Y(W,G), is equal to 1, then the associated well drilling site, X(W), is also equal to 1. The converse of this statement, i.e. "if all completions associated with a well site are not selected, i.e., Y(W,G) is zero, then the associated binary variable X(W), is zero", is assured by the objective function given in equation (8), since X(W) is part of the negative cost term in an objective function that is being maximized. In fact, one can see that the variables, X(W), need not even be explicitly declared to be of type binary, but may be treated as a continuous variable bounded between 0 and 1. …”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine binary variable representation of the each activities as shows by Cullick in the system of Millheim in order to correctly represent the progress of the each activities related to the drilling of the hole(s).


Regarding claim 24. Method claim 24 is drawn to the method of using the corresponding system claimed in claim 10. Therefore method claim 24 corresponds to system claim 10 is rejected for same reasons of obviousness as used above.


Regarding claim 27. The non-transient computer readable medium claim 27 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claim 10. Therefore, non-transitory computer-readable storage medium claim 27 corresponds to the system claim 10, and is rejected for the same reasons of obviousness as used above.



Claims 11, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Millheim in view of Shafer as applied to claims 1 and 17 above, and in view of Zheng et al. (US 20090225630, hereinafter “Zheng”).

Regarding claim 11. Millheim in view of Shafer shows the system according to claim 1, wherien the instructions further comprise instructions for: 
generating a video based on the information from the camera (column 10 lines 26-43); and 
storing the video in a database (column 9 lines 56-column 10 line 5; “All drilling data entering the monitoring facility 14 is checked on a real time basis for validity before being entered into the database 26. Each variable on every form or every data record is assigned a realistic range of values before starting the drilling operations. For instance, weight on bit might be present to be between 0-100,000 lbs. Therefore, anytime the weight on bit is outside of this range, an alarm is sounded at the monitoring facility 14 and the well site 10. This erroneous data record will not be entered into the database 26 before a check has been made to determine if such data is correct or the sensor, etc., has failed. All valid data entering the monitoring facilities' 14 database 26 is stored in the database according to record or form type. Therefore, it is possible to retrieve a complete record just as the record came in from the remote operating facility 14, on a real time basis”).
Millheim in view of Shafer failed to show annotating the video with information from the plurality of sensors.
However, Zheng, in the same field of endeavor, shows annotating the video with information from the plurality of sensors (0153; annotation for the drilling operation; 0060; rig state providing a contact for interpreting other data).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to combine the annotating gathered visual data with corresponding rig state data of Zheng in the system of Millheim in view of Shafer to correctly interpreting the visual data captured, and in order to learn more about the formations and the valuable drilling assets (please see, Zheng, [0004]).


Regarding claim 25. The non-transient computer readable medium claim 25 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claim 11. Therefore, non-transitory computer-readable storage medium claim 25 corresponds to the system claim 11, and is rejected for the same reasons of obviousness as used above.


Regarding claim 28. The non-transient computer readable medium claim 28 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the system of using the same as claimed in claim 11. Therefore, non-transitory computer-readable storage medium claim 28 corresponds to the system claim 11, and is rejected for the same reasons of obviousness as used above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G TARKO/Patent Examiner, Art Unit 2482                                                                                                                                                                                                        



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482